CRIST, Presiding Judge.
Appellant subcontractor brought an action against respondent contractor for money alleged to be due for subcontractor’s concrete work on a restaurant project. Contractor counterclaimed for defects in subcontractor’s work on two other projects. The action was court tried resulting in a finding for subcontractor in the amount of $6,359.43 and an award to contractor on its counterclaim for $10,062.46. The court entered a net judgment in contractor’s favor for $3,703.03 plus interest. We affirm.
Subcontractor’s first two points complain of a lack of substantial evidence supporting the judgment and claim the judgment is against the weight of the evidence. Credibility of the witnesses is a matter for the trial court to resolve in a court tried case. Testimony supports the court’s judgment.
Point III objects to several exhibits introduced at trial. The trial court enjoys great latitude in admitting evidence. In a court tried case, the court is presumed not to give weight to incompetent evidence. Subcontractor has not shown the error, if any, in admitting the exhibits to require reversal.
In Point IV, subcontractor attacks the award of interest. Interest was properly given on the amount due to correct faulty concrete work after contractor’s demand to correct the faulty work had been refused.
Substantial evidence supports the trial court’s judgment. The weight of the evidence is not against it. No errors of law appear. Since an extended opinion would lack precedential value, the judgment is affirmed pursuant to Rule 84.16(b).
SNYDER and CRANDALL, JJ., concur.